Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gretchen Parrish on 3/25/2021.

The application has been amended as follows: 

Claim 13 line 1, before “animal feed” insert --liquid, milk-based--.

Claim 15 line 1, before “first” insert --one or more--.
Claim 15 line 2, after “15 g” insert --of the first--.
Claim 15 line 2, after “80 g” insert --of the second--.

Claim 16 line 1, after “producing” delete --a-- and insert --the--.
Claim 16 line 1, after “liquid” insert --, milk-based--.

Claim 16 line 5, after “milk fat content of” delete --2-- and insert --6--.
Claim 16 line 6, after “0.01 vol%, a” delete --plant-based sugar-- and insert –dextrose--.
Claim 16 line 6, before “and” insert --, a plant-based fiber content of at least 0.1 vol%,--.
Claim 16 line 7, after “vol%” delete --is obtained--.
Claim 16 line 8, after “then” delete --sterilized-- and insert --sterilizing said sealed mixture--.

Claim 17 line 1, before “animal feed” delete --characterized in that-- and insert –wherein--.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Similarly, claims 13-15, directed to a combination including the subcombination of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 3/16/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4, and 6-23 are allowed.
The product of independent claims 1 and 20-21 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a liquid, milk-based animal feed for domestic cats or dogs, comprising: at least 70 vol% water; 2-13 vol% milk protein; 6-13 vol% milk fat; 1-5 vol% starch as thickener; at least 0.01 vol% amino acid additive; at least 0.01 vol% dextrose; and at least 0.1 vol% plant-based fiber.
The closest prior art is Banken (US 2009/0162509 A1) which teaches a nutritional beverage (abstract) comprising 70-85 wt% water, 0.5-8 wt% protein, 1 -6 wt% fat, 3-20 wt% carbohydrates, and up to 5 wt% other nutritional components (paragraphs 24-29). The protein can be from milk protein or milk itself (paragraph 33). The 
However, the reference teaches the fat is a liquid non-hydrogenated oil containing at least 60% unsaturated fatty acid residues by weight, such as vegetable oils and fish oils (paragraph 43). The reference also provides examples where skim milk powder (i.e. no milk fat) is used as the milk base (paragraphs 54, 59, and 62). Therefore the reference does not teach or suggest use of milk fat in the composition.
Parthasarathy (US 2012/0093973 A1) is directed to a milk-like beverage composition (abstract), where the fat is a hydrogenated fat or oil of animal or vegetable origin (paragraph 33).
However, the reference specifically teaches fats obtained from dairy products are saturated fats (paragraph 33), which teaches against the liquid non-hydrogenated oil containing at least 60% unsaturated fatty acid residues recited by Banken. Therefore one of ordinary skill in the art would not have modified the product of Banken with the fat of Parthasarathy based on these teachings.
Additionally, applicant’s arguments filed 3/23/2021 (pages 7-8) are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792